     1:20-cv-01704-SVH    Date Filed 01/07/21   Entry Number 17   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Jodel Funderburg,                      )         C/A No.: 1:20-1704-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )                 ORDER
                                        )
 Andrew M. Saul,                        )
 Commissioner of Social Security        )
 Administration,                        )
                                        )
                   Defendant.           )
                                        )

      Defendant Andrew M. Saul, Commissioner of the Social Security

Administration (“Commissioner”), by his attorneys, Peter M. McCoy, Jr.,

United States Attorney for the District of South Carolina, and Marshall

Prince, Assistant United States Attorney for the District of South Carolina,

has moved this court pursuant to 42 U.S.C. § 405(g) to enter a judgment with

an order of reversal with remand of the case to the Commissioner for further

administrative proceedings. [ECF No. 16]. The movant represents that

Plaintiff’s counsel, Timothy Allen Clardy, consents to the motion. Id. at 2.

      By order of the court, this case is remanded to the Appeals Council. The

Appeals Council will direct the Administrative Law Judge to reevaluate the

medical source opinions pursuant to the applicable regulations; obtain

supplemental testimony from a vocational expert (“VE”), resolving any

conflicts between the VE’s testimony and the Dictionary of Occupational
     1:20-cv-01704-SVH   Date Filed 01/07/21   Entry Number 17   Page 2 of 2




Titles and the Selected Characteristics of Occupations; provide Plaintiff an

opportunity for a new hearing; and issue a new decision.

      Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and in light of the

Commissioner’s request for remand of this action for further proceedings, this

court hereby reverses the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) with a remand of the cause to the Commissioner for further

administrative proceedings as set out above. See Shalala v. Schaefer, 509

U.S. 292 (1993). The Clerk of Court is directed to enter a separate judgment

pursuant to the Fed. R. Civ. P. 58.

      IT IS SO ORDERED.


January 7, 2021                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
